EUROPOL (debate)
The next item is the report by Agustín Díaz de Mera García Consuegra, on behalf of the Committee on Civil Liberties, Justice and Home Affairs on the proposal for a Council decision establishing the European Police Office (EUROPOL) - C6-0055/2007 -.
President-in-Office. - (SL) I would first like to thank Mr Díaz de Mera García Consuegra for the report he prepared regarding the Council's decision in favour of establishing the European Police Bureau, Europol, on the basis of the proposal put forward by the Commission.
At this point in time, the Council is still debating the draft of said decision and, in these debates, the Presidency will refer to or take into consideration the above-mentioned report by the Member of Parliament. Especially in the area of personal data protection and democratic control, the Presidency will take into consideration or strive to take into consideration doubts expressed by the rapporteur.
The shaping, final shaping, of the Council's decision by June 2008 is one of the priority tasks of our Presidency. The aim of the decision, which will replace the Europol Convention, is primarily to improve the operative and administrative function of Europol, thereby enabling it to respond more rapidly and more effectively to new challenges.
I must emphasise that the German and Portuguese Presidencies have already achieved an important advance in this matter, on the basis of which sections one, two, three, six, seven and nine have been finally shaped. These are the sections on foundation and tasks, data processing systems, common information processing provisions, organisation, confidentiality matters and other provisions.
Therefore, the Presidency will from now on concentrate primarily on the remaining sections regarding relations with partners, security and data security, budgetary provisions, i.e. monitoring and evaluation, and transitional and final provisions.
In deliberations on the open sections, pursuant to the Council decisions of June last year, the Presidency will devote special considerations to finding appropriate solutions for the following issues: firstly the issues of removing immunity from Europol officials working for common investigation units; secondly the principle of rotation and the possibility for those employed by Europol and participating in common investigation units to receive instructions from the head of the unit; and thirdly the question of budgetary neutrality.
The expert groups have already started deliberations on the issues mentioned, and the Europol working group and the committee are also continuing deliberations according to article 36. The two key elements of all these deliberations will be the improvement of Europol's operational capacity and the consideration of the principle of budgetary neutrality.
The Presidency is aiming to reach an agreement on these questions as early as the first quarter of 2008. The Presidency will also closely follow the course of events relating to the implementation plan. This plan defines all the key points which should be resolved if the decision on Europol is to be enforced from 1 January 2010. The initial debates on all such implementation measures are scheduled to start in the first half of this year.
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, the Slovenian Presidency, whom I thank, has just said that the Commission's proposal, of December 2006, which aims to replace the Europol Convention with a Council decision, is one of their priorities, and that they hope to secure political agreement as soon as possible. Obviously I offer them my full support because I believe the operation and administrative functioning of Europol will be clearly improved by it and that, as the Council of Justice and Home Affairs Ministers pointed out in June, the ability to operate effectively is a key aim of the reform of Europol.
I also thank most warmly the rapporteur, Mr Díaz de Mera, for the quality of his report and I would highlight the quality of the amendments proposed on the basis of his proposal, which has, however, been subject since then to many modifications, mentioned by the Presidency, following discussions during the German and Portuguese Presidencies. The Commission is going to look at how these amendments can be taken into account.
Among the amendments, the Commission notes the proposal from Mr Díaz de Mera that Parliament's democratic scrutiny of Europol could operate by Europol being funded from the general budget of the European Union. I also support the idea of Community funding referred to in Amendment 6, which relates to Recital 5. I also support Europol having a Community footing, requested in Amendment 5. Generally speaking, I am very interested in the amendments tabled on the role of the data protection officer, such as Amendment 9, and those concerning data protection. There are many, but I would particularly like to mention Amendments 13, 16, 17, 18, 23, 24 and 25, and can agree with the objective.
On the role of Europol officials in the coordination of joint investigation teams, I would point out that this coordination role was not supported by the Council. It was discussed at length, and in view of legislation that now applies to joint investigation teams, the Member States can still, in the arrangements they make between participating Member States, set up a joint investigation team, and specify and limit the role of Europol officials. Therefore, on this point, we need to continue discussions to reach a good compromise. Consequently, at this stage, making a provision of this kind in the proposal for a decision on Europol would unfortunately not be sufficient to grant a wider investigation coordination role to Europol officials, legally and systematically - a role, ladies and gentlemen, that I would personally like, of course. I agree with Amendment 15, which proposes establishing a special relationship between the national unit and the competent national authorities.
These, then, are the comments I wanted to make on this report, and I thank the rapporteur once again. I hope that the vote by Parliament can take place this week, so we can all give Europol excellent prospects for the near future and the possibility of a new status very soon that will enable it to function better.
Madam President, President-in-Office of the Council, Vice-President of the Commission, I would also like to thank you for your words and for your support.
I would like to start by asking for a commitment from the Council to this House for the decision that we are debating to be reviewed by the European Parliament no more than six months after the entry into force of the Lisbon Treaty.
As an MEP I strongly defend the broadening of Parliament's powers, especially those which, in the foreseeable future, will give this House the essential capacity as joint legislator in such important matters as are those concerning the area of freedom, security and justice.
However, I also believe that Parliament cannot make its work dependent on the anticipated entry into force of the Treaty of Lisbon, or suspend it on this basis. Our work therefore needs to continue. We need to continue with the process that is underway and use it in two ways: to be more effective in the fight against crime and to decisively claim the powers of the European Parliament.
Crime is dynamic and is constantly changing, therefore Europol and the other EU instruments to protect the safety of its citizens need to adapt more quickly to the changing times. The Convention of July 1995 is obsolete, so it is crucial for the Europol Decision, with its numerous advances, to enter into force quickly in order to provide better protection for EU citizens.
Keeping the system of protocols for amending the Convention is an absolutely anachronistic process. The new proposal that I am putting forward for debate introduces substantial changes. Firstly, by means of a Council decision based on Article 34(2) of the EU Treaty, it puts forward a much more flexible instrument. Secondly, the proposal puts forward significant fundamental changes such as converting the Office into a European agency, which will mean giving its staff the status of EU officials and financing it from the Community budget, which is desirable.
Another significant change is the extension of the scope of Europol's power to cover non-organised crime. The independent Data Protection Officer is another important step forward in terms of monitoring and guarantees.
The work done by the Committee on Civil Liberties, Justice and Home Affairs has fulfilled two objectives. First amending the Council's proposal in order to give Europol a specific framework for the protection of personal data and, with this in mind, I would like to highlight the need for the Council to adopt the proposal for a framework decision on this as soon as possible. Secondly, giving Parliament greater control over Europol's activities; in order to do this, we have proposed creating of an ad hoc committee made up of members of this House and of national parliaments, involving the European Parliament in the process of appointing and dismissing the Director, as well as other measures aimed at ensuring budgetary control over the new agency and its programme of work.
I sincerely believe that the proposals adopted in our parliamentary committee improve the Council's original document, which otherwise makes a great deal of changes. This is why, President-in-Office of the Council, I ask for your support for our report.
I would like to finish with sincere thanks to my colleagues from all the political groups for their valuable contributions, and, in particular, I would like to mention the negotiating efforts of Mr Moraes, Mr Alvaro and Mr Fava, and the contributions of Mrs Buitenweg and Mr Catania.
draftsman of the opinion of the Committee on Budgets. - (DE) Madam President, President-in-Office of the Council, Commissioner, the Committee on Budgets is positive about the Commission's proposal to lead Europol out of its interstate position and into communitisation. If Europol is therefore soon to be funded entirely from the European budget, Parliament's budgetary rights must also be protected by the structures. The Committee responsible has kindly adopted all our respective amendments.
I also hope that the list that Commissioner Frattini has just read out is not exclusive, because I noticed that a number of amendments were not included.
We have all, however, got it straight that part of the administration would again be financed by operational resources. We now call upon the Council to sit down at the table with us immediately and come to a mutual agreement on the financing of Europol, because one thing is certain: everything we decide tomorrow applies only under the proviso of the result of the Council negotiations in accordance with Article 47 of the interinstitutional agreement of May 2006.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats I expressly support the proposal that the Council has put forward for integrating Europol into the framework of the European institutions, on several grounds.
Firstly, because we will have a new legal foundation, which will save us lengthy ratification procedures and therefore make it possible for Europol to adapt quickly and flexibly to new situations, and secondly, because not only will the protocols be adopted, but jurisdiction will be extended to encompass preparatory data and data on procurement of funds, because the operating appropriations are being increased, because the funding comes from the EU budget and therefore greater independence is established for Europol as well and better monitoring opportunities are provided for us as Parliament and last but not least, because in future, data protection will also continue to be safeguarded at a very high level.
I would like to thank the rapporteur for his very realistic amendments, particularly as regards the tasks of the mixed committee, the immunity of Europol employees in their operational commitments, the role of Parliament in appointing the Director and also particularly as regards data protection. He has done an excellent job here on Parliament's behalf.
If all these proposals are accepted, Europol will become more effective, more flexible and more manageable.
I have no sympathy for the Liberals' proposal to postpone all these measures to strengthen Europol to provide more security in the interest of citizens until the Treaty comes into force. We need security now, which means we need Europol now. We have to do the work now and then we shall certainly deal with the subject once again - should it be necessary - after the Treaty has come into force.
I would therefore ask the Liberals to reconsider their proposal and if possible withdraw the amendment.
on behalf of the PSE Group. - (IT) Madam President, ladies and gentlemen, the Socialist group welcomes the adoption of the Europol report and the proposal to convert Europol into an EU agency. After an extremely long period of waiting we are finally in a position to make Europol into a concrete and effective tool in combating organised crime, as well as many other dangerous types of crime which are now manifesting themselves at European level - I am thinking, for instance, of the action that Europol will be able to take on money-laundering.
Our group wanted to strengthen the supervisory powers specified in the proposal into genuine parliamentary supervision, not just restricted to budgetary powers, of course, and we wanted to strengthen the provisions on personal data protection and data security, particularly in the absence of a good framework decision on data protection in the third pillar, which is still taking its time in coming.
We cannot, however, ignore the fact, as pointed out by Mr Díaz de Mera García, that meanwhile the context has changed: the signing of the Lisbon Treaty creates the prospect that in the near future police cooperation will be subject to co-decision by the European Parliament and thus to our full responsibility, to qualified majority voting in Council and to the jurisdiction of the Court of Justice. This is why we are asking the Slovenian Presidency for a formal undertaking to put a review of the dossier before the European Parliament within six months of the entry into force of the Treaty of Lisbon.
Finally, the Socialist group still believes that it would have been more appropriate, on a matter as sensitive as this, for the rapporteur to have withdrawn to a certain degree, in view of the events that saw him involved in politics in his country. Our group has, however, decided not to leave out his contribution to a dossier that we believe to be of strategic importance for the process of European integration.
on behalf of the ALDE Group. - (DE) Madam President, Mr Vice-President, Minister, before I begin I should like to thank Mr°Díaz de Mera García Consuegra for his constructive and outstanding cooperation. Our teamwork, including with colleagues from the Socialist Group in the European Parliament, has been very good despite, incidentally, the isolated case where the Socialists criticised the rapporteur.
We have no misgivings at all about the expansion of Europol, which was founded in 1994 as the European Drug Unit and was converted into Europol, as we now know it, in 1999. This is necessary to protect our population in the fight against organised crime, which does not stop at borders, whether these be sea, land or air. In the same way, Europe's officials must be able to take action and deal with it. It must be equally clear, however, that there are certain ground rules in police work.
Immunity of Europol officers, as is regulated in the codicil, does not make sense. This has to be said. It does not make sense that Europe's police officers should have more powers as Europol officers than others do. Nor does it make sense that there are no parliamentary controls over police cooperation. After all, we want to create an efficient authority, which can also be called to account for any mistakes it may make, and not the Sheriff of Nottingham!
The same applies to the judicial scrutiny of Europol. It is inconceivable that a police authority in Europe should be able to act without its actions being subject to judicial review. As a result we Liberals (our colleague Mr Pirker has perhaps misunderstood this) have introduced an amendment, whereby a revision clause is to be adopted, as Mr Fava has already stated, so that the European Parliament is able to deal with this once again six months after the Treaty of Lisbon comes into force.
As for the rest, we - that is the Group of the Alliance of Liberals and Democrats for Europe, at least - also expect a clear statement from the Council here that this revision clause is being considered and included in the negotiations. In the face of a structural majority, we would not wish to make use of Article 53 or Article 168 of the Rules of procedure, that is, referral to the Committee, because we, too, believe that we need Europol now and that its expansion should not be delayed. However, when forced to, we must act in this way.
on behalf of the UEN Group. - (GA) Mr President, I should like first of all to congratulate the rapporteur, Mr Díaz de Mera García Consuegra, on his report. As we know, we are living in a Union in which citizens can travel freely, but coordination at EU level in the sphere of justice and home affairs nevertheless needs to play a more central role.
Organised crime is tending to become more internationalised, and the onus is thus on the EU to enable Europol to assume an active role in halting the illegal flow of drugs from non-EU countries. Europol must endeavour to stamp out the illicit trafficking whereby many people are being smuggled into the EU - more often than not against their will - to work in the sex industry, for example.
Ireland will soon be holding a referendum on the European Treaty, and I should like to place it on record that we shall continue in the future to play our full part in the European justice and home affairs sphere - just as we have done up to now. And that we shall not exercise the option of saying no unless a problem arises as regards domestic legislation.
on behalf of the Verts/ALE Group. - (NL) Madam President, I would like to thank the rapporteur, Mr Díaz de Mera García Consuegra, sincerely for his work. He had already produced a really good piece of work, and was then very constructive in the way he dealt with the amendments tabled by Members. My group can therefore endorse his report.
I would like to make it clear to the Council, however, that support for the Díaz de Mera García Consuegra report is not synonymous with support for the Council decision, because there are still some differences between the two, particularly regarding data protection. The report rules out the unrestrained use of databases, as data may only be used for specific purposes, must be subject to judicial control in the Member States, and may only be processed on a case-by-case basis.
My question is whether the Council would like to respond to those amendments. Commissioner Frattini has just set a good example by going into the specifics of the report, enabling us to see exactly what the Commission stands for. I thank him sincerely for this. I now hope that the President-in-Office can make it clear what the Council thinks of the European Parliament's additions.
Not everyone in my group is a staunch supporter of a strong police force, but any improvement in judicial and democratic control can count on our strong support. Therefore, we support the conversion of Europol into an agency, with the associated increase in budgetary control. We are also in favour of greater judicial control; and so I consider the proposal of the Group of the Alliance of Liberals and Democrats for Europe to be extremely sensible, and shall give it my support.
As Mr Alvaro has just said, admittedly rather cautiously, we can have another look at this in six months' time. As far as I am concerned, we shall not only look at the proposal, but also modify it. My question to the Council is this: do you plan to accept this proposal? If so, what difference do you believe it will make as regards control by the Court of Justice, including over Europol?
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I also think that we need to have a transnational police force that can specifically tackle international crime, which today is no longer confined within national borders.
Only a few days ago the Italian Parliament's anti-Mafia commission went to Germany, where it found that an enormous amount of the financial resources invested in Germany have been obtained through a mechanism that directly involves Sicilian and Calabrian criminals. I believe that this is emblematic of the real need to combat crime on an international basis, and one way to do so is by putting in place European police resources.
I believe that Europol can accomplish this job, but I have some doubts about whether transforming Europol into an agency can immediately salvage it. We have a duty to evaluate Europol's activities from 1994 to today, and I believe that we will probably also need to review its specific mission, because I think that its priorities ought to be tackling drug trafficking, money-laundering and transnational Mafia organisations.
I believe that there are also still some problems regarding the need to fully recognise Parliament's powers. Parliament should have supervisory powers - this is the case for all national parliaments, which have supervisory powers over the national police - and I believe that the European Parliament should have supervisory powers over a European agency whose key tasks are policing and combating international crime. I also believe that we need to have some clarifications on data protection.
I am extremely worried because the proposal, as it has been adopted and probably will be adopted in the future by the Council, has serious deficiencies which put the individual data of European citizens at serious risk.
on behalf of the IND/DEM Group. - Madam President, the rapporteur was, I understand, the Director-General of Spain's police between 2002 and 2004. This means, I assume, that one of his last tasks before leaving office was to deal with the immediate aftermath of the terrible bombings in Madrid. I, therefore, accept the sincerity with which he now puts the case for extending the powers of EUROPOL in order to deal with new terrorist threats.
However, I will not need to remind him that my country, too, has had a long history of facing up to terrorism and, like his country, that consisted for many years of a threat from separatists, which, in recent years, has been matched by the new threat of Islamic extremism. What I am saying is that my country is very grateful for help and cooperation from its neighbours where necessary, but, in the final analysis, it must be able to act exactly according to its own methods and procedures and on its own initiative.
But what is being proposed here is not just a further encroachment of EUROPOL into areas that should be left under the control of Member States. Worse still than that, the Commission wants to change the legal framework governing EUROPOL so that any extension of EUROPOL's powers does not have to be ratified by Member States. The rapporteur concludes his statement by saying that we must ensure EUROPOL enjoys maximum democratic legitimacy. Once again, we see that the EU, as it seeks to take powers from Member States, even in matters of policing, has a very strange idea of democratic legitimacy.
Madam President, whatever the desirability of combating terrorism and organised crime - and it is desirable - it is clear to me that this expansion of the role for EUROPOL and the change in its legal basis and title are about something quite different. They are, in fact, about giving the apparatus of statehood to the EU.
States naturally and properly have police forces. Now the EU is to have its own right to have European police officers, funded from the EU budget and staffed by EU officials. In truth and in fact, they will be EU policemen doing the bidding of the EU and roaming across Europe, meddling in the work of national police forces, particularly since their competence to initiate and lead inquiries is to be extended beyond organised crime into ever increasing areas of criminal law.
Then, to crown what for me is that absurdity, these EU policemen are to have immunity from national constraints and their actions put beyond the reach of judicial review. That causes me to reject these proposals. They are but the latest manifestation of super statehood for the EU - all under the framework of the Constitution and none of it with the consent of the peoples of Europe because of the conspiracy amongst EU leaders to subvert democracy and refuse referendums.
(PT) Vice-President Frattini, ladies and gentlemen, in 1998 the European Parliament rejected all the initiatives presented to it when consulted on matters of detail relating to Europol. It did so out of consistency as long as Europol continued, in the intergovernmental context, without being subject to democratic and jurisdictional control. Now this initiative has come in response to what we have constantly been requesting in this plenary, with the aim of converting Europol into an EU agency, financed from the Community budget, and strengthening our role of democratic control.
Despite this proposal being a subject of deep controversy in Council, I think that we should not accept any further postponement. The European Parliament has an obligation to show its support for the Commission's initiative to make Europol an EU agency. Europol's current legal framework, an international convention, moreover impedes any process of updating or modifying powers, with delays of years. Indeed, the increase of new threats to security, such as terrorism, which poses new challenges to Europol, requires a new approach.
Hence the importance of this decision, which should not only place Europol on an equal footing with Eurojust and the European Police College but also make it more efficient in operation, extending its mandate to crimes that are not strictly related to organised crime and introducing greater flexibility into its mechanisms. At the same time greater transparency and democratic and jurisdictional control must be guaranteed.
I therefore support the excellent report that Mr Díaz de Mera has produced, and the important amendments he tabled, notably regarding data protection. I would like to pay tribute to Mr Díaz de Mera and express my solidarity for the excellent report he has produced and for the person that he is, especially as some Members tried unfairly to diminish his work, raising national struggles that have furthermore already had a full response from the Spanish Supreme Court of Justice.
- (PL) The main task that the European Police Office faces is that of improving efficiency of action and cooperation between the authorities in Member States as regards preventing and combating international organised crime. The agency's mission is to make a contribution to the sphere of law enforcement in the European Union with reference to this form of crime. This is becoming increasingly important in the face of the new forms of crime which are constantly appearing and the threat of terrorism.
Life is forcing us to expand Europol's powers and also to adapt the principles on which it functions through the introduction of more flexible mechanisms. With the agency proposed by the rapporteur, however, there is an urgent need for the introduction of clear principles for the democratic monitoring of Europol and personal data protection.
- (EL) Madam President, in its proposal for the establishment of a European police force, the Commission is seeking to transform Europol from a body based on inter-state agreement into an institutional body of the European Union. This, in my view, shows how wide ranging Europol's enforcement operations are and is proof of the overall strengthening of the European Union's enforcement framework and mechanisms.
Two things grow quickly in the European Union: the profits of companies and of capital, and aggressive enforcement mechanisms. We have filled all our respective countries with police forces and enforcement mechanisms and now this is happening at EU level too.
This development also expands Europol's field of activity and includes all punishable acts in its sphere of competence. It acquires the right to intervene even in the Member States themselves in relation to international events of major significance with consequences for public order, such as international demonstrations. Alongside the vast SIS II and VIS monitoring systems etc., the Europol information system will be used to file personal data relating to workers throughout the European Union as well as data relating to political, trade union and social activities and personal convictions. This data will be exchanged not only between the security services and secret services of the EU Member States, but also with private individuals, such as independent assassins operating in Iraq.
The claims that the transformation of Europol is purportedly a democratic development are self-deceiving or at best naïve. Why? Because there is no real possibility of controlling the inaccessible citadel of Europol or of restricting its enforcement activities. Furthermore, many people have commented on the immunity of Europol police offers and the inadequacy of any national control. For these reasons we are firmly opposed to the proposal.
(SV) Madam President, we have created a single market with free movement of goods, services, capital and people. Almost everyone has agreed to participate in Schengen. In practice all border controls in the EU have been abolished. From a liberal point of view, this is a gigantic step forward. We no longer need to stand with cap in hand in front of officials when we want to study, work, travel or seek health care in another EU country.
However, freedom has its downside. When border controls disappeared, the scope for organised crime increased enormously. This eased the way for the drugs trade, the exchange of stolen goods and trafficking. Sometimes this expansion in organised crime is used as proof that the EU is needed. That is grotesque. The expansion is facilitated by the EU, a price we are obliged to pay for increased freedom and prosperity. How high is that price? Well, police resources have to be increased perhaps by 1-2% of GDP at national level in order to roll back this phenomenon. Such an increase in national resources is the most important and perhaps the only way to restore an honest, decent Europe.
The rapporteur wants to transfer power over the police to Brussels. Europol should become an EU body financed from the EU budget. He makes light of questions of integrity and democratic legitimacy. We must therefore say no to this report, focus on the expansion of national police resources and let Europol remain a cooperation body subject to intergovernmental procedures.
(FR) Madam President, ladies and gentlemen, this report proposes nothing more and nothing less than to give the European Police Office, Europol, a new status by modifying its existing legal bases.
Indeed, the intention is to replace the Europol Convention concluded in 1995 between the Member States with a Council decision converting the agency from an intergovernmental body into a European Union agency financed from the Community budget and applying the Staff Regulations of officials of the European Communities. The reasons given for this radical change of status are the extension of the mandate of Europol's activities beyond just organised crime and the Member States' inability to meet these new and very extensive objectives adequately. These objectives will obviously be better met at European Union level, the Council assures us.
But this is all smoke and mirrors. The reality is that we are already engaged with the requirements and application of the Treaty of Lisbon, which transfers almost all of justice and home affairs policy to a qualified majority of the Council of Ministers. Until now, these fields of judicial and police cooperation have required unanimity. The reality is that our national and European leaders are in the process of imposing on us institutional reforms that all work towards a more deeply supranational and bureaucratic model.
It is these same reforms that are in the Treaty of Lisbon that were rejected by the French and Dutch in the referendums of May and June 2005. The people have been duped, misled and treated with contempt. Europe cannot be built contrary to its people and contrary to national realities, and it is high time that our pro-European political class realised this and finally left Europe to construct itself from the nations' and people's rights to identity, sovereignty, freedom and security.
- (EL) Madam President, as a member of the Committee on Budgets and also as an MEP who comes from a region on the European Union's external borders, I would like to make three observations:
Firstly, turning Europol into a Community agency requires that we receive more value for money from its work. We want this Community Europol to have a greater presence in places where we need it - in the Balkans, combating the organised mafia - and not in staffrooms or offices.
Secondly, within the Community Europol framework, the national police forces must gradually overcome their distrust of each other. The Member States' police authorities must learn to cooperate above and beyond borders and national priorities. The transformation of Europol into a Community agency allows for this.
Thirdly and most importantly, we have devoted much time to the institutional dimension of this file. I wish to offer my full support to the rapporteur, Mr Díaz de Mera García Consuegra, who chose a practical and realistic solution. We cannot paralyse the entire procedure until 2009 while we wait for the perfect institutional solution, nor can we carry on theological debates when issues are pressing. The time for action is now, and now we must act. It is within this context, then, that I express my full support for the approach mapped out by the rapporteur, and I hope that this debate will be the first stage in the formation of a genuine European Community police service capable of dealing with problems.
- (EL) Madam President, once again we must salute the development of this large police body known as Europol. We have been doing so since 1992. The records of its performance have not been bad. I have the impression that the new form which we are attempting to give it will create problems, bearing in mind that the British police will be operating in Paris and Greek police officers in Berlin. We will see how to get around this, but there is always the problem of distrust between police authorities.
I salute Mr Díaz de Mera García Consuegra's very careful work. If we need to restrict Europol's activities to terrorism issues, then among other crimes it must try to find real terrorism, rather than develop a mechanism which, instead of hunting down terrorism, hangs like a noose, stifling the human and political rights of European citizens.
(CS) Madam President, ladies and gentlemen, I am convinced that the change in the legal standing of Europol, which we are now discussing, is not a step in the right direction. Europol is functioning well at present and does not need any changes to its status. Police work is the domain of the Member States and the main responsibility for the work therefore rests, logically and rightly, with the national governments, which are controlled by the national parliaments. This approach is already implicitly respected even in Schengen cooperation, in which the Czech Republic has been fully involved since the end of last year. Police cooperation at EU level is therefore, logically, subject to an inter-governmental approach. The Commission now wishes to abandon this correct and logical approach and, in fact, re-shape Europol into a new agency that is subordinate to the European institutions. However, an agency format is not suitable for Europol and will not bring any benefits. The national interior ministers will have less and less control of Europol there will be no advantages in terms of the fight against crime. In my opinion, to start with there should be proper and democratic ratification of the Lisbon Treaty, which also has a bearing on Europol's legal basis: only after that can negotiations begin on a possible amendment of the legal basis. For this reason I will be voting against this report.
Madam President, just to show that the PPE-DE Group has a lot of diversity, I completely disagree with the previous speaker and would like to start by congratulating the rapporteur on an excellent report.
I think this report is very good and I think it is good for three reasons. The first reason is that it expands the powers of EUROPOL. It brings it into the Community budget, it creates an agency, and it extends its mandate beyond organised crime. I think that is a very important step forward.
The second reason I think it is good is because it calls for more flexibility. You do not have to be Sherlock Holmes to figure out that, if an organisation is established in 1995 and its conventions are amended three times from 2000 to 2003 and those changes enter into force only in the year 2007, the organisation is not working. It is not flexible enough. We need more flexibility and I think that is what this report proposes. There is nothing more conservative in this world than an interior ministry or a police establishment and I think we have seen it with EUROPOL.
The third point is: I think that this is a good report because it increases supranational and communautaire elements and it decreases intergovernmental elements. It increases judicial scrutiny and democracy - and if there is one area where you have to work together, it is this. The more free movement you have, the more Schengen you have, the more international crime you have, the more we need cooperation on a European level and I think this report is a good step in that direction.
(ES) Madam President, a small clarification. As our Socialist coordinator said, we Socialists still think that the rapporteur is not the most suitable person to produce reports on judicial and police cooperation.
It is true, as Mr Coelho said, that the Supreme Court has closed the case, but it is a question of ethics and political dignity.
I will explain: I should make it clear that the rapporteur refused to cooperate with the Spanish legal system and was fined for it. This was not a trivial matter: it was the trial of the terrorists accused of the worst attack that has been perpetrated in the European Union.
We therefore think that, for the sake of consistency, a person cannot refuse to cooperate with the legal system in Spain and then lecture Europe on how the Member States should cooperate with each other in police and judicial matters.
Madam President, what we have heard in this debate is the usual confusion between cooperation and integration. I very much support those who have expressed concern at the EU efforts to expand EUROPOL's powers and competence. Of course we need good cooperation between police and security services. I happen to believe that we have always had that good cooperation at the operational level, but it can always be improved. Indeed, in my experience at EUROPOL - and I am probably one of the few Members of this House who has been to EUROPOL on a number of occasions - most of its activity is bilateral, which gives the lie to this idea that it has some other great role.
The need for cooperation is very different to the involvement of the European Union institutions, which is merely part of the EU's wider agenda of political integration.
Madam President, I wanted to add my voice to that of my colleague, Geoffrey Van Orden, and my previous colleague from the Czech Republic, from the ODS. I disagree with Mr Stubb. I am also nervous - and I do not think it would be supported by many of my constituents in the United Kingdom - about the idea of turning EUROPOL into a kind of supranational fledging European Union FBI-style organisation.
Like all colleagues, I am, of course, in favour of intergovernmental cooperation in police, intelligence and security matters, particularly when we face growing problems from international organised crime, international terrorism etc. EUROPOL already has quite an extensive remit in areas like people trafficking as well, but we do not need to extend the powers of EUROPOL. It should be an agency charged with acting as a gatekeeper in terms of exchange of information and also building up more confidence between our national police forces and our security and intelligence services. There is a lot of mistrust between some of the Member States' traditional law enforcement agencies. Europol should be acting as a kind of coordinator and not be given special rights. I would particularly object to any idea of EU policemen being able to go into our own Member States with powers of arrest.
Madam President, I cannot resist the temptation of answering my two colleagues Mr Van Orden and Mr Tannock. We are not trying to create some kind of a US FBI type of organisation here, we are simply trying to have police cooperation which works better, which is more effective, which is more transparent, which is more flexible and which simply works. That is what we do not have today, that is what we are trying to do.
I do not want to get into the internal UK debate and scaremongering, that we are creating some kind of FBI with some kind of superpowers, with European police coming into your house to arrest you. That is not what we are trying to do. We are trying to get the third pillar cooperation of police to work better. That is all.
President-in-Office. - (SL) Allow me just a comment or two on this extremely interesting debate, which I am honoured to attend.
My first comment relates to the Council's attitude towards amendments, of which there are many, although I cannot represent the Council's opinion here just yet. As was said in the introduction, the Council is still deliberating on this decision and it will resume deliberation within this framework after the amendments. However, I can maintain that as the Presidency we will strive for a detailed and mindful debate of all the amendments to be approved. We will also strive for the greatest possible number to be included in the text of the decision. I cannot guarantee more that this. As we know, approval of a decision at this moment in time still requires the consensus of all the Member States.
This leads me to the following comment regarding the revision clause. There is no Council opinion on this either, but I think that, in the name of the Council, I can express a certain doubt about building into the text of an act such as this mechanisms which should automatically be activated in the period after the Treaty of Lisbon comes into effect. The Treaty of Lisbon has not yet come into force. Its enforcement is in the hands of the national parliaments and in at least one case in the hands of the voters.
It is my opinion that by building such a mechanism into acts of this kind, we will not facilitate the approval of acts such as this; what is more, we will not facilitate ratification procedures that are currently taking place. I also think that this question received a satisfactory solution in declaration No. 50 attached to the Treaty of Lisbon.
- (DE) Madam President, because I had the feeling that the Minister had misunderstood this, I just wanted to take the liberty very briefly of pointing out the fact that the revision clause does not in any way jeopardise or influence ratification of the Treaty, but simply guarantees that after ratification, Parliament will once again deal with the Europol report. After consultation with other permanent representatives, it does not seem to me that this threat is seen as general.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, thank you for all the contributions that have been made. I will be very brief.
Firstly I will give a general reply to all those who have expressed doubts about the need to strengthen Europol, those who have spoken about the will of the people and the concerns of citizens. I would like to say that if there is one subject on which the vast majority of European citizens expresses fear regarding the free movement of criminals and asks for more security, it is this very subject of police cooperation. If there is one subject on which the more is said, as Mr Stubb noted, the more the movement of persons is liberalised, the more need there is for European coordination and action on transnational crime and thus the concept of a European agency is certainly not that of a bureaucratic body, but of a fast, effective operational tool.
This is why I am convinced - and this is not only because I put forward the proposal - of the need to adopt this decision speedily, as the Slovenian Presidency wishes. Regarding the amendments, I have already mentioned the amendment tabled by Mr Alvaro. I would like to remind you that the idea of having a regular review of the smooth operation of current 'third pillar' initiatives is something permitted by Declaration No 50, which has just been mentioned. What does this say? It says that the Commission, on a case-by-case basis, when the situation is appropriate, following entry into force of the Treaty, shall propose the review of instruments currently falling within the third pillar in order to change them into instruments over which Parliament has full co-decision powers and to which the procedures which Parliament in my view rightly wishes for apply. Thus the instrument already exists for this purpose.
It is perhaps the imposition of such a restricted time frame to this instrument that poses some problems for me personally, but I also wonder, and I have no preconceptions on this point: is it advisable to plan a review of an instrument such as the Europol decision, which has not yet entered into force? I ask the question because you know that if we were to adopt this decision before the end of the Slovenian Presidency - in June 2008 - it would enter into force in January 2010. So can we already plan to undertake to review an instrument when its operation will begin in January 2010?
I would not be opposed to arguing, when it is in operation, if problems emerge that are linked to insufficient democratic monitoring, that that would be an excellent reason for the European Commission to apply Declaration No 50 and change the instrument from the third pillar to the new system. One of my reasons for giving this example is to say that we cannot close the door on Parliament's need for democratic monitoring, but it is perhaps the manner and time frames of this strict compulsory review procedure that pose problems for us.
Madam President, before you start counting the time, I would like to ask you to take the following into consideration: please give me the two minutes that I am entitled to so that I can respond out of courtesy to all of my colleagues, the Council and the Commission, but also, Madam President, I earnestly ask you to give me some separate time to answer the very serious, unjustified allusions that have been made about me. May I count on your understanding, Madam President? Thank you very much.
I am very grateful to almost all my colleagues - and I emphasise the word 'almost' - for their contributions, and I very especially take them on board. I would like to say that the concerns that have been expressed here are not only the concerns of the rapporteur, but that they are also the concerns of the House. It has been very gratifying for me to hear how well disposed the Council is and the wise words of compromise and also clarification from Vice-President Frattini.
I would therefore like to thank all my fellow Members, those who have honoured me with their support as well as those who have honoured me with their criticisms. You should not forget that I have been a Member of Parliament for seventeen years, and still am, and I was the Director-General of Police for the Kingdom of Spain for two years. I was. That is how I am able to see both sides of the coin.
President-in-Office of the Council, I would therefore like once again to highlight the issues that concern us: we cannot fight crime on our own. Crime is transnational. Crime goes beyond borders, and our police forces, which are national, need to have in Europol an instrument to support and strengthen them. Not one that interferes or overlaps with their work, but one that supports and strengthens them.
Guarantees are very important to us. It is very important to us to support and strengthen Europol, but with three criteria: confidence, control and guarantees. This is naturally what has been made clear in our report and in the contributions of fellow members.
Data protection in the Framework Decision in the third pillar as soon as possible is important to us. It is extremely important to us that Parliament has control and it is very important to us to decisively and determinedly fight organised crime together.
Now, Madam President, due to the allusions, I would like to answer the second, much more unpleasant, question. Mr Moreno does not respect judicial decisions. The Supreme Court of the Kingdom of Spain and the Public Prosecutor at the Supreme Court of the Kingdom of Spain said these exact words in reference to my case. I do not know if they translate well, but they said these exact words, 'no crime whatsoever'.
However, some people, such as Mr Moreno, have not had and do not have the intellectual and moral integrity to apologise for spreading something that they should not have spread. What Mr Moreno has done here is to intoxicate Parliament comme d'habitude with issues that do not have anything to do with the report or with the heart of the matter.
He talks about morality and lack of dignity. It is immoral and undignified not to respect judicial decisions and, on top of that, to throw them back in the face of a colleague who does have dignity and morality. I will not say that Mr Moreno is undignified and immoral, but what I will say is that he has behaved in an undignified and immoral way.
What I will say in his defence is that I would like to think that they are not his own ideas, but that he has behaved, not like a messenger boy, but rather that this time he has had the brazenness to act as the messenger boy. Why? In order to unjustifiably discredit and perhaps in the vain attempt to get a few column inches in the Spanish press.
(FR) The debate is closed.
The vote will take place on Thursday, 17 January 2008.